[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-10296                ELEVENTH CIRCUIT
                                   Non-Argument Calendar               JULY 13, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                          D.C. Docket No. 3:08-cr-00223-MEF-SRW-1

USA,

lllllllllllllllllllll                                          Plaintiff - Appellee,

                                            versus

CHARLES EDWARD SHERUM,
a.k.a. charlie5895,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Alabama
                                ________________________

                                        (July 13, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

         Charles Edward Sherum appeals his 15-month, low-end guidelines sentence
following his conviction for transferring obscene material to a minor, in violation

of 18 U.S.C. § 1470. On appeal, Sherum argues that his sentence should be

vacated because it is unreasonable based on the evidence he offered in mitigation,

and was longer than necessary to achieve the statutory purposes of sentencing.

After review of the record and the parties’ briefs, we affirm the district court’s

sentence.

      We review a sentence for reasonableness under a deferential abuse-of-

discretion standard. United States v. Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009)

(citation omitted). The reasonableness inquiry is a two-step process. Id. (citation

omitted). The party challenging the sentence carries the burden of establishing

unreasonableness. United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005) (per

curiam).

      First, we determine whether the district court “committed any significant

procedural error, such as miscalculating the advisory guidelines range, treating the

guidelines range as mandatory, or failing to consider the 18 U.S.C. § 3553(a)

factors.” Sarras, 575 F.3d at 1219 (citation omitted). Procedural errors can also

include selection of a sentence that is based on clearly erroneous facts, or failure to

adequately explain the chosen sentence. United States v. Pugh, 515 F.3d 1179,

1190 (11th Cir. 2008) (citation omitted). The § 3553(a) factors need not be

                                           2
discussed individually, as the district court just needs to have considered the

arguments and factors in § 3553(a). Talley, 431 F.3d at 786 (citation omitted).

       Second, we review the sentence for substantive reasonableness in light of

the record and the § 3553(a) factors. United States v. Beckles, 565 F.3d 832, 845

(11th Cir. 2009) (citation omitted). The sentencing court shall impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in

18 U.S.C. § 3553(a)(2). See 18 U.S.C. § 3553(a).1

       The weight given to any § 3553(a) factor is within the sound discretion of

the district court, and we do not substitute our judgment in weighing the relevant

factors. United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (citation

       1
           The relevant § 3553(a) factors include:
                 (1) the nature and circumstances of the offense and the history and
                 characteristics of the defendant;
                 (2) the need for the sentence imposed—
                         (A) to reflect the seriousness of the offense, to promote
                         respect for the law, and to provide just punishment for the
                         offense;
                         (B) to afford adequate deterrence to criminal conduct;
                         (C) to protect the public from further crimes of the
                         defendant; and
                         (D) to provide the defendant with needed . . . treatment . . .;
                 (3) the kinds of sentences available;
                 (4) the kinds of sentence and the sentencing range . . . ;
                 (5) any pertinent policy statement . . .
                 (6) the need to avoid unwarranted sentence disparities among
                 defendants with similar records who have been found guilty of
                 similar conduct; and
                 (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

                                                    3
omitted). “[W]e recognize that there is a range of reasonable sentences from

which the district court may choose . . . .” Talley, 431 F.3d at 788.

      We ordinarily expect a sentence within the advisory guidelines range to be a

reasonable one. Id. We will only remand a sentence when the district court

commits “a clear error of judgment in weighing the § 3553(a) factors by arriving at

a sentence that lies outside the range of reasonable sentences dictated by the facts

of the case.” Pugh, 515 F.3d at 1191 (quotation omitted).

      With this background, we turn to Sherum’s challenges to the reasonableness

of his sentence. Because Sherum does not offer argument pertaining to the

procedural reasonableness of his sentence, he has abandoned any such argument.

See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir. 2003) (stating

that a party abandons an issue if he does not raise it in his initial brief). Even if

such an argument was made however, Sherum’s sentence is procedurally

reasonable because the district court acknowledged that it considered the

§ 3553(a) factors, noted the guidelines were advisory and articulated its reasons

for imposing the sentence. Cf. United States v. Jennings, 599 F.3d 1241, 1255

(11th Cir. 2010) (finding that a sentence was procedurally reasonable where “the

court clearly articulated the section 3553 factors, noted the guidelines were

advisory and articulated its reasons for imposing the sentence”).

                                           4
      With respect to the substantive reasonableness of Sherum’s sentence, the

district court stated that a 15-month sentence was necessary to achieve two goals

of sentencing: (1) to guarantee that Sherum would have no online contact with

minors; and (2) to ensure that Sherum received medical treatment, which was the

court’s “first priority.” (Doc. 45 at 73–76). That the district court placed more

weight on these sentencing objectives than Sherum’s argument in mitigation, is

within its sound discretion, and we will not re-weigh the relevant factors on

appeal. See Amedeo, 487 F.3d at 832. Moreover, the district court sentenced

Sherum at the bottom end of the guidelines range (15 to 21 months), and well

below the statutory maximum of 10 years. 18 U.S.C. § 1470; see also Talley, 431
F.3d at 788 (finding a sentence at the low end of the guidelines range was

reasonable); United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per

curiam), cert denied, 129 S. Ct. 2848 (2009) (concluding that a sentence was

reasonable in part because it was well below the statutory maximum).

      Furthermore, “[c]hild sex crimes are among the most egregious and

despicable of societal and criminal offenses, and courts have upheld lengthy

sentences in these cases as substantively reasonable.” Sarras, 575 F.3d at 1220;

Pugh, 515 F.3d at 1202 (“[W]e have typically treated child sex offenses as serious

crimes, upholding severe sentences in these cases.”). Here, the district court

                                          5
imposed a sentence that reflects the nature and circumstances of the offense and

the other considerations stated in § 3553(a).

      Thus, we conclude that the district court did not commit a “clear error in

judgment” by sentencing Sherum to 15 months’ imprisonment.

      As a result, we affirm.

      AFFIRMED.




                                          6